Title: To John Adams from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 1 July 1789
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Adams, John



Sir,
New York, July 1st. 1789—

I have the honor to inform you that on the 4th. instant, at half past twelve, the society of the Cincinnati in commemoration of the day, will proceed to St: Paul’s church where an oration will be pronounced by one of its members—On this occasion, seats will be set apart for the reception of particular public characters.
I have the honor to be, / very respectfully / Sir, / your most Obedt: Servt:

SteubenPresidentEnclosure—6 tickets for the family of His Excellency the V: President.
